Citation Nr: 1759624	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2. Entitlement to service connection, to include on a secondary basis, for peripheral neuropathy, to include as due to herbicide exposure.

3. Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for a disability manifested by leg problems, claimed as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for retinopathy, claimed as secondary to diabetes mellitus, type II.

6. Entitlement to service connection for skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, due process matters require another remand of this appeal.  

In August 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain outstanding VA medical records dating from May 2006 to the present.  In addition, the Board instructed the AOJ to review all additional evidence and issue a supplemental statement of the case (SSOC).   

The Board notes that updated VA medical records were obtained and associated with the claims file in August 2016.  A SSOC was subsequently issued in September 2016.  

Since issuance of the September 2016 SSOC, the Veteran submitted additional evidence in support of his claim.  The Board notes that while some of the evidence submitted was duplicative of evidence previously filed, the additional evidence also included articles including an article titled "The Da Nang Harbor Report," articles regarding dioxin contamination on carriers, articles regarding exposure to Agent Orange in Da Nang Harbor, articles regarding C-123 aircraft contamination, and an April 2011 opinion letter regarding Agent Orange exposure in Da Nang Harbor.  The Veteran additionally submitted updated private treatment records.  Thus, the Veteran submitted evidence not previously considered by the RO.  However, since the additional evidence was added to the claims file the RO has not issued a supplemental statement of the case (SSOC) pursuant to 38 C.F.R. § 19.31(b)(1), nor has the RO otherwise adjudicated this matter on the merits. 

Under 38 C.F.R. § 19.31, a SSOC must be furnished to the appellant when additional pertinent evidence is received by the AOJ after a Statement of the Case (SOC) or the most recent SSOC has been issued and before the appeal has been certified and transferred to the Board.  In the present case, additional pertinent evidence relating to the service connection claims on appeal has been associated with the file after the September 2016 SSOC was issued and before the appeal was transferred to the Board in 2017.  As the requirements of 38 C.F.R. § 19.31 have not been satisfied, a remand is required in order to ensure due process to the appellant. 

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the claims for service connection for diabetes, peripheral neuropathy, erectile dysfunction, leg problems, retinopathy and skin condition in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a SSOC to the appellant and his representative which reflects consideration of the evidence received since the issuance of the last SSOC in this appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

2.  Thereafter return the case to the Board, if otherwise in order,

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







